Citation Nr: 1648389	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  14-29 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a headache disability, and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a traumatic brain injury (TBI), and if so whether the reopened claim should be granted.

3.  Entitlement to service connection for a psychiatric disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to February 1986. 

This appeal came before the Board of Veterans' Appeals (Board) from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Boston, Massachusetts.  In July 2015, the Veteran testified at a hearing at the Boston RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The claims to reopen are decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  A rating decision issued in May 2012 denied service connection for a headache disability and a TBI; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claims for service connection for a headache disability and a TBI.  
 

CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a headache disability has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence to reopen the claim of entitlement to service connection for a TBI has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Claims for service connection for a headache disability were denied in August and November 2008 and May 2012 rating decisions.  A claim for a TBI was denied in a May 2012 rating decision.  The May 2012 rating decision indicates that each denial was based on a determination that the probative evidence did not indicate that a current headache disability or TBI was related to service.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  The electronic record includes medical records and statements from the Veteran dated within the appeal period of the May 2012 decision.  This evidence is either cumulative or duplicative of previously considered evidence, however; as such, the Board finds 38 C.F.R. § 3.156(b) is not applicable.  

The evidence added to the record after the appeal period includes the transcript of the Veteran's hearing before the Board.  This record provides additional evidence establishing the incurrence of a significant head injury in service and symptoms that began after the reported head injury.  This evidence is presumed credible for the purposes of determining whether the claims shall be reopened.  Accordingly, reopening of the claims is in order.   


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a headache disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a TBI is granted.


REMAND

The record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Records in the possession of the SSA could be supportive of the Veteran's claims.  Thus, further development to obtain those records is in order.   

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain from the SSA a copy of any decisions regarding the Veteran's claim(s) for SSA benefits, as well as copies of all medical records underlying the determination(s).

2.  Undertake appropriate development to obtain any other outstanding records pertinent to the claims.

3.  Undertake any additional development deemed necessary.

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


